DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-20 are pending of which claims 1 and 12 are in independent form. 
	Claims 1-20 are rejected on the ground of nonstatutory double patenting.
Claims 1, 4, 5, 9-11, 12, 14, 15, 18 an 19 are rejected under pre-AIA  35 U.S.C. 102(e).
Claims 2, 3, 6, 7, 8, 13, 14, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10157184 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


Claims 1, 4, 5, 9-11, 12, 14, 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lockhart; Kimber et al. (US 20130110854 A1) [hereinafter Lockhart].

	Regarding claims 1 and 12, Lockhart discloses, a computer-implemented method comprising: based on a data storage capacity of a computer that comprises one or more hardware processors, determining that a data file is to be converted from a native format to a preview format, wherein the data file in the preview format occupies less data storage capacity than the data file in the native format; converting the data file from the native format to the preview format (See. Fig. 5, 6, 7 and 8, converting data for preview);
storing the data file in the preview format at a primary data storage device of the computer (The data collection module 340 records the timing information for every step of the file conversion process and stores the information in the analytics database 336 ¶ [0053]. The duration analysis module 332 accesses data collected and stored in the analytics database 336 about previous files that have been converted by the system ¶ [0067]. One embodiment of the conversion server 400 includes the intermediate file format database 474 which stores files that have been converted to an intermediate format during the process of converting the input format of the file to a target format suitable for previewing the file ¶ [0118]);
after the converting of the data file from the native format to the preview format: copying the data file in the native format from the primary data storage device to a secondary data storage device, updating information about a location in the secondary data storage device of the data file in the native format, deleting the data file in the native format from the primary data storage device, and wherein the secondary data storage device is offline to the computer (Thus, the mobile device module 473 can transmit files converted to a PDF format to users requesting a preview of those files from an iPhone or iPad device ¶ [0100]); 
and at the computer, receiving a request for the data file (See fig 5, step 505-510, user request); 
and responsive to the request, providing the data file in the preview format for display at the computer (Fig 5, steps 530-535, previewing the converted data).

Regarding claims 4 and 14, Lockhart discloses, providing a view of a folder depicting a first icon that corresponds to each data file available in the folder and a second and smaller icon that indicates whether the corresponding data file is available in one of: the preview format and the native format (See. Fig. 5, 6, 7, 8 and 10, Cue for preview).

Regarding claims 5 and 15, Lockhart discloses, providing a view of a folder depicting an icon that corresponds to each data file available in the folder, wherein for the data file in the preview format, a corresponding first icon comprises a second and smaller icon that indicates that the data file is available in the preview format as distinct from the native format (See. Fig. 5, 6, 7, 8 and 10).

Regarding claim 9, Lockhart discloses, wherein the determining that the data file is to be converted from the native format to the preview format is based on one or more predetermined rules (See. Fig. 5, 6, 7, 8 and 10, conversion always has rules or an objective).

Regarding claims 10 and 18, Lockhart discloses, regenerating the data file from the secondary data storage device to the native format, and storing the data file in the native format at the primary data storage device (See. Fig. 5, 6, 7, 8 and 10, regenerating data).

Regarding claims 11 and 19, Lockhart discloses, wherein information about locating the data file in the secondary data storage device is associated with the data file in the preview format (One embodiment of the conversion server 400 includes the streaming engine 430 which can take the video file as it is being converted by the conversion engine 410 and write it directly to a publicly-available location in chunks. The video player can then start reading the data showing the video to the user before the rest of the file has been converted ¶ [0110], [0135]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3, 6, 13, 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Bhatt; Nikhil et al. (US 20090204895 A1) [Bhatt].

Regarding claims 2 and 13, Lockhart discloses, in a view of a folder depicting files available in the folder, [providing a cue that indicates whether the data file is available] in one of: the preview format and the native format (See. Fig. 5, 6, 7, 8 and 10, Cue for preview).
However Lockhart does not explicitly facilitate providing a cue that indicates whether the data file is available.
Bhatt discloses, providing a cue that indicates whether the data file is available (FIG. 12 illustrates a quick preview image displayed on full screen with a visual cue to indicate that the quick preview is on in some embodiments ¶ [0023], [0100], [0108]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bhatt’s system would have allowed Lockhart to facilitate providing a cue that indicates whether the data file is available. The motivation to combine is apparent in the Lockhart’s reference, because there is a need to provide an improved and desirable feature of an image processing application to provide high-resolution previews to allow a user to review, rate, and organize the images. 

Regarding claims 3 and 14, the combination of Lockhart and Bhatt discloses, in a view of a folder depicting files available in the folder, [providing a cue that indicates that the data file is available in the preview format] as distinct from the native format (Lockhart: See. Fig. 5, 6, 7, 8 and 10, Cue for preview).
providing a cue that indicates that the data file is available in the preview format (Bhatt: FIG. 12 illustrates a quick preview image displayed on full screen with a visual cue to indicate that the quick preview is on in some embodiments ¶ [0023], [0100], [0108]).

Regarding claims 6 and 16, the combination of Lockhart and Bhatt discloses, in a view of a folder depicting files available in the folder, [providing a cue that indicates that the data file is available in the preview format], as distinct from the native format, wherein the cue comprises an audio tone (Lockhart: See. Fig. 5, 6, 7, 8 and 10, Cue for preview).
providing a cue that indicates that the data file is available in the preview format (Bhatt: FIG. 12 illustrates a quick preview image displayed on full screen with a visual cue to indicate that the quick preview is on in some embodiments ¶ [0023], [0100], [0108]).


Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockhart in view of Budd, Robin et al. (US 20050076087 A1) [hereinafter Budd].

Regarding claims 7 and 17, Lockhart teaches all the limitations of claims 1 and 12. 
However, Lockhart does not explicitly facilitate wherein while it is offline to the computer, the secondary data storage device is not mounted to a drive of the computer.
Budd discloses, wherein while it is offline to the computer, the secondary data storage device is not mounted to a drive of the computer (According to one embodiment, one of the profiles that can be created is the offline profile, which specifies that the email application 322 should enter the CEM or offline mode (as opposed to the online mode) as default upon launching. Furthermore, the offline profile specifies that, during offline mode, the email service component 408 rather than the email application 322 controls the interface to the message store service of the messaging service. The offline profile can be embodied as a DLL function that is loaded when the email application 322 launches ¶ [0070]. Also see ¶ [0021], [0026]-[0029], [0074]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Budd’s system would have allowed Lockhart to facilitate wherein while it is offline to the computer, the secondary data storage device is not mounted to a drive of the computer. The motivation to combine is apparent in the Lockhart’s reference, because there is a need to eliminate experience downloading and synchronization limitations and difficulties.


Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockhart in view of Akhtar; Shahid et al. (US 20120149417 A1) [Akhtar].

Regarding claim 8, Lockhart teaches all the limitations of claim 1. 
However, Lockhart does not explicitly facilitate obtaining a resource profile of the computer that contains the data storage capacity of the computer.
Akhtar discloses, obtaining a resource profile of the computer that contains the data storage capacity of the computer (Systems and methods are disclosed for adjusting resource profiles which are used by user equipment (UE) to pre-fetch assets from content providers. In one embodiment, a recommender system receives a resource profile from a UE. The resource profile indicates content providers that have assets for the UE to download in advance during a pre-fetch operation. The resource profile also defines a percentage of UE resources allocated to each of the content providers for downloading the assets during the pre-fetch operation. The recommender system then adjusts the percentages of the UE resources in the resource profile for the end user to generate an updated resource profile for the end user, and transmits the updated resource profile to the UE for use in one or more subsequent pre-fetch operations [Abstract]. Also see ¶ [0005]-[0007]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Budd’s system would have allowed Lockhart to facilitate obtaining a resource profile of the computer that contains the data storage capacity of the computer. The motivation to combine is apparent in the Lockhart’s reference, because there is a need to  improve field of communication systems and, in particular, to adjusting a resource profile of user equipment (UE) that is used in pre-fetch operations for downloading assets to the UE.

	Regarding claim 20, the combination of Lockhart and Akhtar discloses, wherein the information comprises a resource locator, and wherein the resource locator enables access to the data file in the secondary data storage device (Akhtar: This is done by generating a list of asset ID (URLs) and consulting this list whenever an asset is requested by the end user. If the asset ID (URL) matches an item on the list, then it is fetched from local memory ¶ [0044]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/22/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154